Citation Nr: 0627485	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This matter was first before the Board in February 2004, at 
which time it was remanded for additional development, 
including the acquisition of service medical and personnel 
records developed during a brief period of service with the 
United States Marine Corps in 1978.  These records were 
obtained and made a part of the file.

In March 2005, the Board remanded the case for a second time, 
this time for acquisition of Social Security records.  These 
records have also been obtained and made a part of the file.


FINDING OF FACT

The veteran's organic brain syndrome is due at least in part 
to head trauma sustained as a boxer during military service.


CONCLUSION OF LAW

An organic brain disorder was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304.

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran avers that he suffers from a 
brain disorder, with symptoms that include memory loss, dizzy 
spells, and headaches.  He maintains that this disorder was 
caused by head trauma that he sustained as a boxer during 
military service.  

Service records contain no mention of any in-service boxing; 
however, copies of newspaper articles submitted by the 
veteran and his representative in August 2005 substantiate 
the veteran's claim that he boxed while in service.  One such 
article from a February 1974 edition of the Fort Campbell 
Courier reads "In heavyweight competition, [the veteran] of 
Ft. Hood retired Ft. Meade's S. Byrd in the middle of the 
third round . . .."  Press coverage of another boxing match 
(same newspaper, same edition) informs " . . . The winner 
was [. . .] of Ft. Bragg with a three-round verdict over [the 
veteran] of Ft. Hood."  Reports are that the veteran also 
boxed professionally after his 1974 discharge from military 
service.

Service medical records (SMRs) contain no evidence of any 
complaints of or treatment for injuries incurred while 
boxing.  A separation examination done in September 1974 
found no abnormalities.

Statements received from the veteran's siblings attest to 
speech and memory problems displayed by the veteran after his 
discharge from service.  According to a statement made by the 
veteran's brother in 1992, the veteran "is too slow, 
forgetful and often doesn't remember to go to work."

Records received from the Social Security Administration 
(SSA) include reports from psychological and neurological 
examinations done in January and February 1992, respectively, 
for Social Security disability evaluation purposes.  During 
the psychological evaluation the veteran was observed as 
having "a very noticeable fluency problem that resembled 
stuttering, but had some additional elements which were not 
completely clear to [the psychologist]."  IQ testing yielded 
scores which, according to the psychologist, showed that the 
veteran was "functioning in the borderline mentally retarded 
range of intelligence, when compared with other American 
adults of his age."  The psychologist added that the veteran 
"does not appear capable of managing his own funds in his 
own best interests," and recommended that the veteran 
undergo a thorough neurological examination "given the 
veteran's history of head injury from boxing."  Diagnostic 
impressions were as follows:

Axis I.	R/O organic mental disorder, not 
otherwise specified, with 
subjective reports of confusion and 
disorganization.

Axis II.	1.  Borderline intellectual 
functioning.
		2.  Schizoid and antisocial 
personality traits.

Axis III. 	Chronic headaches, muscle spasms in 
left leg, and dizziness.

Neurological testing done in February 1992 found the 
veteran's speech to be "stammering with a gasping quality."  
The veteran was also found to have "significant weaknesses 
in short term memory, concentration, and intermediate memory 
processes."  According to the neurologist, the veteran's 
speech disturbance was "non-organic;" however, the 
neurologist opined that the muscle spasms reported by the 
veteran could be focal seizures.  The examiner went on to 
state that "with the veteran's history of repeated blows to 
the skull in his boxing career it would be worthwhile to 
further evaluate with a CT [computed tomography imaging] scan 
of the head and an EEG [electroencephalogram]." 

In July 1992 the veteran was granted disability by SSA 
pursuant to a primary diagnosis of mental retardation.  The 
effective date of this grant was June 20, 1986.  The lack of 
CT scan or EEG reports in the SSA records suggests that 
Social Security did not bother to rule out an organic mental 
disorder as suggested by the aforementioned neurologist.

A neurological examination done in September 1992 for VA 
disability evaluation purposes found the veteran to be 
suffering from "multiple choreiformic and myoclonic 
movements" that were present "nearly all the time."  The 
neurologist stated:

This is an unfortunate, 38 year old boxer who 
has a severe movement disorder following many 
years of boxing.  He has multiple tics of all 
extremities and verbal tics as well.  The 
[veteran] can control these tics momentarily 
but they quickly return and overwhelm him.  
Many of the movements are choreic in nature.  
He has mild cerebellar abnormalities as well 
with decreased coordination, left hand worse 
than right.  This [veteran] is really 
debilitated because of his movement disorder 
and is in need of neurological referral for 
more specific treatment.  

In October 1992 the veteran underwent a psychiatric 
examination done for VA disability evaluation purposes.  
Tests showed the veteran to be suffering from memory and 
speech problems.  Diagnosis was "organic brain syndrome, 
presumably secondary to head trauma."  The psychiatrist 
added that the veteran was incompetent to handle his own 
monies and affairs.

A compensation and pension (C&P) examination completed in 
October 1992 after the aforesaid neurologic and psychiatric 
evaluations returned a diagnosis of "boxer's encephalopathy 
with subsequent movement disorder."

A C&P examination done in June 2002 concurred with earlier 
findings of organic brain syndrome.  In addition, the 
examiner stated:

It is at least as likely as not that [the 
veteran's] brain disease is at least 
partially a result of his amateur boxing for 
two years in the Army.  This particular 
entity is likely a result of an accumulation 
of boxing injury.  So, it is impossible to 
say that it is a result completely of either 
his days while in the Army or as a 
professional.

Analysis.  The medical evidence establishes that the veteran 
suffers from an organic brain disorder.  Although clinical 
diagnoses vary, all point to organic brain dysfunction.  In 
addition, evidence submitted by the veteran and his 
representative confirm that the veteran was a boxer while in 
service.  

Although SMRs contain no evidence of injuries, the Board does 
not find this want of information to be dispositive.  Indeed, 
the Board notes that service personnel records do not mention 
the veteran's in-service boxing activities, although this is 
confirmed by newspaper accounts.  

Despite the lack of in-service treatment records for injuries 
sustained while boxing, the evidence does confirm that the 
veteran was a boxer while in service.  The evidence also 
establishes that the veteran suffers from an organic brain 
disorder.  In addition, the record contains competent medical 
evidence that links the veteran's current symptoms to his in-
service boxing exploits.  The Board therefore finds the 
evidence to be in relative equipoise.  Accordingly, and 
resolving all reasonable doubt in favor of the veteran, a 
finding of service connection for organic brain syndrome is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Entitlement to service connection for organic brain syndrome 
is granted.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


